Exhibit 10.29
Restricted Stock Unit Award (#) ____
VCA ANTECH, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD CERTIFICATE
     THIS IS TO CERTIFY that VCA Antech, Inc., a Delaware corporation (the
“Company”), has granted you (“Participant”) hypothetical units of Common Stock
(“Restricted Stock Units”) under the Company’s 2006 Equity Incentive Plan (the
“Plan”), as follows:

             
 
  Name of Participant:           Participant’s Address:   c/o VCA Antech, Inc.  
      12401 West Olympic Boulevard
Los Angeles, CA 90064-1022  
 
  Total Number of Restricted Stock Units Granted:                    
 
  Date of Grant:                    
 
  Payment Date:                    
 
  Vesting Commencement Date:                  

                       Vesting Schedule:   Anniversary   Percentage of        
of the Vesting   Vested         Commencement Date   Shares
 
            %  
 
            %  
 
            %  

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Unit Award Agreement which is attached hereto as Annex I, and
the Plan (both incorporated herein by this reference as if set forth in full in
this document). By executing this Certificate, you hereby irrevocably elect to
accept the Restricted Stock Unit rights granted pursuant to this Certificate and
the related Restricted Stock Unit Award Agreement and to receive the Restricted
Stock Units designated above subject to the terms of the Plan, this Certificate,
and the Restricted Stock Unit Award Agreement.

              PARTICIPANT        VCA ANTECH, INC.  
 
           By:              
Name:
           
 
           
Dated:
           Dated:    
 
           

VCA Antech, Inc. Restricted Stock Unit Award Certificate

 



--------------------------------------------------------------------------------



 



Annex I
VCA ANTECH, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (this “Agreement”), is made and
entered into on the execution date of the Restricted Stock Unit Award
Certificate to which it is attached (the “Certificate”), by and between VCA
Antech, Inc., a Delaware corporation (the “Company”), and the Participant named
in the Certificate.
     Pursuant to the VCA Antech, Inc. 2006 Equity Incentive Plan (the “Plan”),
the Administrator has authorized the grant to Participant of the number of
Restricted Stock Units set forth in the Certificate (the “Award”), upon the
terms and subject to the conditions set forth in this Agreement and in the Plan.
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Plan.
     NOW, THEREFORE, in consideration of the premises and the benefits to be
derived from the mutual observance of the covenants and promises contained
herein and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
     1. Basis for Award. This Award is made pursuant to Section 7.1 of the Plan
for valid consideration provided to the Company by Participant. By Participant’s
execution of the Certificate, Participant agrees to accept the Award rights
granted pursuant to the Certificate and this Agreement, and to receive the
Restricted Stock Units designated in the Certificate subject to the terms of the
Plan, the Certificate, and this Agreement.
     2. Restricted Stock Units Awarded.
          2.1 The Company hereby grants to Participant the number of Restricted
Stock Units set forth in the Certificate. Each Restricted Stock Unit represents
a right to receive one share of Common Stock from the Company payable in
accordance with Section 4 below.
          2.2 The Company shall, in accordance with the Plan, establish and
maintain an account (the “Restricted Stock Unit Account”) for Participant, and
shall credit such account for the number of Restricted Stock Units granted to
Participant. On any given date, the value of each Restricted Stock Unit will
equal the Fair Market Value on such date of one share of Common Stock.
     3. Vesting. The Restricted Stock Units will vest pursuant to the Vesting
Schedule set forth in the Certificate. If Participant ceases Continuous Service
for any reason, Participant will immediately forfeit the unvested Restricted
Stock Units and any securities, cash dividends, or other property nominally
credited to the Restricted Stock Unit Account.
     4. Payment. Subject to Participant’s satisfaction of the applicable
withholding requirements pursuant to Section 6 hereof, the Company shall settle
the Award on the Payment Date or Dates set forth in the Certificate by issuing
to Participant one share of Common Stock for each Restricted Stock Unit payable
on that Payment Date (and upon such settlement, the Restricted Stock Units will
cease to be credited to the Restricted Stock Unit Account). If the
VCA Antech, Inc. Restricted Stock Unit Award Agreement

 



--------------------------------------------------------------------------------



 



Certificate does not specify a Payment Date, the applicable Payment Date will be
each vesting date set forth in the Vesting Schedule. The Administrator shall
cause a stock certificate to be delivered on the applicable Payment Date to
Participant with respect to the shares of Common Stock issued on that Payment
Date free of all restrictions hereunder, except for applicable federal
securities laws restrictions, and shall enter Participant’s name as stockholder
of record with respect to such shares of Common Stock on the books of the
Company. Any securities, cash dividends, or other property nominally credited to
the Restricted Stock Unit Account other than Restricted Stock Units will be paid
in kind or, in the Administrator’s discretion, in cash.
     5. Compliance with Laws and Regulations. The issuance and transfer of
shares of Common Stock on any Payment Date will be subject to the Company’s and
Participant’s full compliance, to the satisfaction of the Company and its
counsel, with all applicable requirements of federal, state, and foreign
securities laws and with all applicable requirements of any securities exchange
on which the Common Stock may be listed at the time of such issuance or
transfer. Participant understands that the Company is under no obligation to
register or qualify the shares of Common Stock with the U.S. Securities and
Exchange Commission (“SEC”), any state securities commission, foreign securities
regulatory authority, or any securities exchange to effect such compliance.
     6. Tax Withholding.
          6.1 As a condition to payment under Section 4 hereof, Participant
agrees that on or before the date as of which any portion of the Restricted
Stock Units vest, Participant shall pay to the Company any federal, state, or
local taxes required by law to be withheld with respect to the with respect to
the Restricted Stock Units for which the restrictions lapse and any related
securities, cash dividends, or other property then nominally credited to the
Restricted Stock Unit Account.
          6.2 Participant shall pay the amounts due under this Section 6 to the
Company. Such amounts may be paid, at Participant’s election, in cash, or by
tendering shares of Common Stock held by Participant, including shares that
otherwise would be issued and transferred to Participant as payment on the
applicable Payment Date, with a Fair Market Value on that Payment Date equal to
the amount of Participant’s minimum statutory tax withholding liability, or a
combination of cash and shares of Common Stock. If Participant fails to make
such payments, the Company or its Affiliates will, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to
Participant any federal, state, or local taxes required by law to be withheld
with respect to such payment.
     7. Not Transferrable. Until the applicable Payment Date, the Restricted
Stock Units and any related securities, cash dividends, or other property
nominally credited to the Restricted Stock Unit Account may not be sold,
transferred, or otherwise disposed of, and may not be pledged or otherwise
hypothecated.
     8. No Right to Continued Service. Nothing in this Agreement or in the Plan
imposes or may be deemed to impose, by implication or otherwise, any limitation
on any right of the Company or any Affiliate to terminate Participant’s
Continuous Service at any time.
VCA Antech, Inc. Restricted Stock Unit Award Agreement
Page 2

 



--------------------------------------------------------------------------------



 



     9. Participant’s Representations and Warranties. Participant represents and
warrants to the Company that Participant has received a copy of the Plan and of
the prospectus filed by the Company with the SEC on December 15, 2006 (the
“Prospectus”), has read and understands the terms of the Plan, the Certificate,
this Agreement, and the Prospectus, and agrees to be bound by their terms and
conditions. Participant acknowledges that there may be adverse tax consequences
upon the payment of the Restricted Stock Units or disposition of any shares of
Common Stock received on a Payment Date, and that Participant should consult a
tax advisor before such time. Participant agrees to sign such additional
documentation as the Company may reasonably require from time to time.
     10. No Interest in Company Assets. All amounts nominally credited to
Participant’s Restricted Stock Unit Account under this Agreement shall continue
for all purposes to be part of the general assets of the Company. Participant’s
interest in the Restricted Stock Unit Account will make Participant only a
general, unsecured creditor of the Company.
     11. No Stockholder Rights before Delivery. Participant will not have any
right, title, or interest in, or be entitled to vote or to receive distributions
in respect of, or otherwise be considered the owner of, any of the shares of
Common Stock covered by the Restricted Stock Units until such shares of Common
Stock are issued pursuant to Section 4 hereof.
     12. Dividend Equivalents. The Administrator shall nominally credit the
Restricted Stock Unit Account for any securities or other property (including
cash dividends) distributed by the Company in respect of its Common Stock. The
amount nominally credited will equal the amount of the distribution paid by the
Company on a single share of Common Stock multiplied by the number of Restricted
Stock Units under this Agreement that are unvested as of the date on which
stockholders of record are determined for purposes of paying the distribution.
     13. Modification. The Agreement may not be amended or otherwise modified
except in writing signed by both parties.
     14. Interpretation. Any dispute regarding the interpretation of this
Agreement must be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator will be final
and binding on the Company and Participant.
     15. Entire Agreement. The Plan and the Certificate are incorporated herein
by reference. This Agreement, the Certificate, and the Plan constitute the
entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. If any inconsistency or
conflict exists between the terms and conditions of this Agreement, the
Certificate, and the Plan, the Plan will govern.
     16. Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will bind and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement is binding upon Participant and Participant’s
heirs, executors, administrators, legal representatives, successors, and
assigns.
     17. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law
VCA Antech, Inc. Restricted Stock Unit Award Agreement
Page 3

 



--------------------------------------------------------------------------------



 



principles. If any provision of this Agreement is determined by a court of law
to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.
VCA Antech, Inc. Restricted Stock Unit Award Agreement
Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT A
VCA Antech, Inc. 2006 Equity Incentive Plan

 